Citation Nr: 1605836	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-42 269A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for a dental disability, for purposes of VA compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Roanoke, Virginia RO currently has jurisdiction over the matter.  

The claim for service connection for ulcer has been recharacterized as a claim for service connection for a gastrointestinal disability in order to comport with the evidence of record. 

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  As this matter stems from an adverse RO determination that denied service connection for a dental disorder for compensation purposes only, the appeal is limited to this particular issue.   

However, the issue of entitlement to VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In April 2015, the Veteran communicated an intent to seek VA compensation for hearing loss, a head injury, numbness of the head, headaches, and tinnitus.  As no action has been taken on these claims, they are referred to the AOJ.  
The issues of entitlement to service connection for shin splits and ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not suffer an in-service combat wound or dental trauma, or disease such as osteomyelitis, which resulted in any loss of teeth or bone. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability, for the purposes of compensation, have not been met.  38 U.S.C.A §§ 101(2), 1110, 1712, 5303 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist
 
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).
 
November 2005 and April 2006 letters satisfied the duty to notify provisions.  Although the April 2006 notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice, most recently in an April 2015 supplemental statement of the case, which cured any timing-of-notice defect.

 
The Veteran's service treatment and personnel records have been obtained.  All identified and relevant post-service VA and private treatment records have also been obtained.
 
The Veteran has not been afforded VA examination in connection with her claim for service connection for a dental disability, but such an examination is not required as there is no evidence of a qualifying disability for which service connection can be considered.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79(2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010).  VA's duty to assist has been met.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R.                           § 3.306(b)(1) (2015); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R.       § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).   

The Veteran asserts that she is entitled to VA compensation for the replacement of most of her upper teeth during service.   Review of her service records reflects that many of her teeth were extracted during service as a result of dental caries and pulpitis.  In June 1999, the Veteran's dentures were replaced as the previous partial dentures fit poorly.  The evidence does not establish, and indeed the Veteran does not assert, that she required any treatment as a result of dental trauma or osteomyelitis.

As the treatment that the Veteran received while on active service constituted dental treatment, it is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  
Accordingly, service connection for a dental disorder, for the purposes of VA compensation, is not warranted.  

ORDER

Service connection for a dental disability, for the purposes of VA compensation, is denied.


REMAND

The Veteran asserts that she first observed pain in her shins during service, and that she continues to experience the pain today.  She also reports that she has experienced symptoms such as heartburn and stomach pain since her service, and that she is currently taking medication to treat these symptoms.  

The Veteran is competent to report the onset and frequency of shin pain and gastrointestinal symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  As there is probative evidence of a current disability and an in-service event, VA examinations must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During her hearing, the Veteran testified that she received treatment for her shin pain in 2006, within a year of her separation from service, from a non-VA treatment provider.  She is currently treated for gastrointestinal pain and shin pain by her non-VA primary care physician.  Records from these providers must therefore be obtained, pending any necessary release from the Veteran, as they are likely relevant to her claims.  38 C.F.R. § 3.159(c)(1).  

The Veteran also testified that she received VA treatment for her gastrointestinal pain at a VA medical facility in Hagerstown, Maryland, in 2007.  Her VA records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA medical facility in Hagerstown, Maryland.  A search of non-digital and retired records must be accomplished.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that she provide written authorization to obtain records from all non-VA doctors who have treated him for her gastrointestinal and shin disabilities.     

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran must be informed that in the alternative she may obtain and submit the records herself.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her shin pain.  The entire record must be reviewed by the examiner.   

The examiner is to examine the Veteran and take a detailed history from her.  For all current shin disabilities that are identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to her active service.  The examiner must consider the Veteran's competent report of shin pain both during and after her service. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her gastrointestinal symptoms.  The entire record must be reviewed by the examiner.   

The examiner is to examine the Veteran and take a detailed history from her.  For all identified gastrointestinal disabilities, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to her active service.  The examiner must consider the Veteran's competent report of gastrointestinal symptoms both during and after her service, as well as a notation of "GER," a history of taking an over-the-counter medication to treat heartburn, and avoidance of greasy food that is noted in a March 2005 service treatment record.     

The examination report must include a complete rationale for all opinions expressed.  

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


